Citation Nr: 1645841	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1980 to August 1984, and from February 1985 to October 1998.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for residuals of back injury on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In April 2015, the Veteran testified during a videoconference hearing before another Veterans Law Judge.  In October 2015, the Board found new and material evidence to reopen the Veteran's claim and remanded the matter for additional development.

In April 2016, the Board duly notified the Veteran that the Veterans Law Judge who conducted the April 2015 Board hearing currently was unavailable to participate in the appeal; and that he had the right to another Board hearing.  Later that same month, the Veteran expressed his desire for an additional hearing.

In August 2016, the Veteran testified during a videoconference hearing before the undersigned.  Following the hearing, the Veteran waived initial consideration by the RO of additional evidence submitted since issuance of a February 2016 supplemental statement of the case.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, disc disease of the lumbosacral spine had its onset in service.



CONCLUSION OF LAW

Disc disease of the lumbosacral spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an October 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  While the Veteran has identified records of a family practitioner, summary statements of relevant treatment have been obtained from the family practitioner and associated with the claims file.  The record does not otherwise indicate that any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.  The case previously had been remanded for additional development, including examination.
  
Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

The Veteran contends that he self-medicated for low back pain during active service, and that he continued to have low back pain.  He also testified that he injured his back while loading cruise boxes up and down the shipboard ladders, and while performing a search and rescue for a sinking fishing boat.  He later was diagnosed with disc disease of the lumbosacral spine.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

On each "Report of Medical History" completed by the Veteran during active service in the years preceding his separation, he checked "no" in response to whether he ever had or now had recurrent back pain.  During a medical assessment at the time of the Veteran's separation from active service in June 1998, he checked "yes" in response to whether he has suffered from any injury or illness while on active duty for which he did not seek medical care.  The Veteran then reported "back injury during rescue on board U.S.S. Kitty Hawk."  He also indicated that he took "Motrin," and reported recurrent back pain or back injury.  Examiners at the time noted low back pain, non-radicular, and not considered disabling; and bursitis, left shoulder, not considered disabling. The Board finds the Veteran's lay testimony, as corroborated by service treatment records, to be credible for purposes of establishing an incident in service.  

During a December 1998 VA examination, the Veteran reported that he fell down and injured his back while rescuing a sinking fishing boat during active service.  The Veteran reported having increased pain in the back on the next day, and that he had to rest for two weeks.  He reported no leg pain.  

Examination of the lumbosacral spine in December 1998 revealed normal alignment; there was no scoliosis or kyphosis.  Muscle tone was good.  There was no spasm.  The Veteran complained of pain on palpation of the lumbosacral area.  Ranges of motion were to 80 degrees on flexion, with complaints of pain; to 25 degrees on extension, with complaints of pain; to 30 degrees on bending to the right and to the left; and to 30 degrees on rotation to the right and to the left.  Both lower limbs were negative for any neurological deficiency.  X-rays taken of the lumbar spine were normal.  The diagnosis was normal lumbosacral spine, without any residual of trauma or radiculopathy.

There is no competent evidence of arthritis of the lumbar spine in service or within the first post-service year.

Private records show a diagnosis of neuropathy in June 2004.  MRI scans of the lumbar spine conducted in October 2004 revealed no evidence of herniated disc at any level.  Records revealed localized tenderness or pain to palpation of the thoracolumbar spine in April 2013.  Electromyograph studies then were noted as positive.  The Veteran's treating physician in April 2013 opined that the Veteran's condition was more than likely the same back condition that started while he was in active service.

In June 2014 and June 2015 medical statements, the Veteran's treating physician indicated that the Veteran has been a patient since July 2001; and that the Veteran reported a history of ongoing low back pain secondary to an injury he sustained in active service.  Since 2001, the Veteran has had progressive low back pain.  MRI scans conducted in May 2011 demonstrate two bulging discs at L4-L5 and L5-S1, both with annular tears.  The Veteran's condition was noted as stable, but permanent, and without any type of significant improvement.  The treating physician opined that the Veteran's back impairment is directly related to his time in active service.

The report of a December 2015 VA examination includes a diagnosis of disc disease of the lumbosacral spine.  The examiner reviewed the Veteran's medical history.  X-rays taken of the lumbar spine then revealed no significant osseous abnormality.  Following examination, the December 2015 examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the December 1998 VA examiner diagnosed a normal lumbosacral spine, without any residual of trauma or radiculopathy; and that there are no other medical records pertaining to a chronic back condition in the immediate years following the Veteran's active service.  Rather, the Veteran had been treated for chronic low back pain since July 2001.

In May 2016, the Veteran's treating physician indicated that the Veteran presented some medical records dating back to December 1982 and to January 1983 that described treatment for a neck whiplash injury.  The treating physician explained that soft tissue injuries, like the one the Veteran experienced, can cause chronic spinal problems.  The treating physician opined that the Veteran's injury in 1982 probably was the initial cause of his ongoing spinal pain.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that, in this case, the Veteran's treating physician had provided competent opinions, based on the Veteran's reported in-service back injury during active service.  Moreover, the treating physician also had been shown evidence of a whiplash-type injury in active service, and complaints of low back pain at separation. The Board finds the treating physician's opinion to be persuasive in finding that the Veteran's current disc disease of the lumbosacral spine is directly related to his time in active service.  The treating physician's opinion is fully articulated and contains sound reasoning, and is supported by the evidence of record.  Notably, the Veteran had reported a history of ongoing low back pain both in active service and following active service. 

Moreover, as noted above, the Board finds that there is credible evidence that the Veteran experienced symptoms of low back pain in active service.  The available medical evidence demonstrates a gap of a few years in time from when the Veteran separated from service in 1998 and when he first sought treatment from a family practitioner for ongoing low back pain in 2001.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  While disc disease of the lumbosacral spine was not diagnosed until many years later, a plausible nexus to active service cannot be excluded.  Hence, the Board finds the opinion of the Veteran's treating physician is probative.

In this case, the Board finds that the evidence is in favor of finding that disc disease of the lumbosacral spine was incurred in service.  The Board acknowledges the December 2015 VA opinion, in which the examiner reasoned that the Veteran's current condition was less likely as not caused by the claimed in-service injury because residuals were not found upon examination in December 1998; and because there were no records of treatment for ongoing back pain for years prior to 2001.  The Board finds this opinion to be less persuasive than the Veteran's lay statements.  In particular, the examiner had recognized the in-service injury, but then relied on the lack of documented treatment in the years immediately following active service to find against the relationship.  This is an inadequate reason for a negative finding.  See Buchanan, 451 F.3d at 1337 (holding that the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also, Hensley v. Brown, 5 Vet. App. 155 (1993).  

In contrast to the VA opinion, are the supporting opinions of the Veteran's treating physician noted above and the Veteran's contentions, which have been consistent throughout the appeal.  Particularly, the Veteran contends that he had self-medicated for years.  The Board finds that the Veteran is credible in this regard.  The available treatment records indicate a longstanding history of symptomatology.  Furthermore, he reported injuring his back in a rescue of a sinking fishing boat during active service.  His statements are consistent with the circumstances of his service in the U.S. Navy, and are not expressly contradicted by the record.

Accordingly, the Board finds that the lay statements of record support a finding of continuity of symptomatology since active service.  When considering the service treatment records, the competent and credible lay statements, the post-service medical evidence substantiating the Veteran's claim, as well as the treating physician's favorable opinion; and resolving all reasonable doubt in his favor, the 


Board finds that disc disease of the lumbosacral spine had its onset in active service.  See 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for disc disease of the lumbosacral spine is granted.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


